Citation Nr: 0714041	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  06-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1939 to June 1966.  He died in August 
1992.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.  

In April 2007, a motion to advance this appeal on the docket, 
due to the appellant's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
metastasized prostate cancer to the lung.  Other significant 
conditions noted on the death certificate were squamous cell 
cancer, right eye and chronic obstructive pulmonary disease 
(COPD).

2.  At the time of the veteran's death, service connection 
had been established for a fracture of the right hand rated 
at 10 percent disabling, a cyst of the left knee with 
degenerative arthritis rated at 10 percent disabling and 
hearing loss rated at 0 percent disabling.

3.  The competent medical evidence of record that the 
prostate cancer metastasized to the lung causing death was 
not shown to be present or coincident with service, were not 
the result of injury suffered or disease contracted during 
service, and were not etiologically related to any service-
connected disability.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death, to include on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the appellant's claim seeking 
entitlement to service connection for cause of the veteran's 
death was received in December 2004.  Prior to adjudicating 
the claim in September 2005, the RO provided initial notice 
of the duty to assist in a January 2005 letter.  In this 
letter, the appellant was told of the requirements to 
establish service connection for cause of death, of the 
reasons for the denial of her claim, of her and VA's 
respective duties, and she was asked to provide information 
in her possession relevant to the claim.  She was sent an 
additional VA notice letter in June 2005.  The duty to assist 
letters specifically notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical and personnel records were previously obtained and 
associated with the claims folder.  The veteran's death 
certificate was obtained and associated with the claims 
folder.  Furthermore, VA medical records were obtained and 
associated with the claims folder.  The Board notes that 
repeated attempts to obtain from the VA Medical Center in 
Orlando, Florida and from private medical providers the 
complete records of treatment for the prostate cancer 
metasisizing to his lungs and leading up to his death have 
been unsuccessful.  The VA Medical Center has sent all 
available records and the private medical providers cited by 
the appellant have provided negative responses.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist." Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Where the 
evidence reflects no treatment in service for prostate cancer 
shown to be the cause of his death and no service in Vietnam, 
it is not necessary to obtain a VA medical opinion in this 
case.    

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Cause of Death

The appellant contends that the veteran's death was due to 
service.  She alleges that he was exposed to Agent Orange 
during service which caused his prostate cancer that led to 
his death.  The Board notes that the RO in the September 2005 
rating decision on appeal discussed a prior final denial of a 
cause of death claim and considered the claim to be reopened.  
However the prior denial of service connection for cause of 
death adjudicated in June 1993 was based on a claim of 
exposure to radiation.  As the current claim is based on 
alleged exposure to Agent Orange, this is a new claim on a 
basis that has not been previously adjudicated.  Therefore it 
is not necessary to address whether new and material evidence 
has been submitted to reopen a previously denied claim in 
this matter.  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principle or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principle cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In order to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. 
§ 3.312(c)(1).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 1116, it provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (i.e. Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases. Included on this list is 
prostate cancer.  See 38 C.F.R. §§ 3.307. 3.309 (2006).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation on land.  
38 C.F.R. § 3.307(a)(6)(iii) (2006).  An opinion of the 
General Counsel for VA held that service on a deep-water 
naval vessel off the shores of Vietnam may not be considered 
"service in the Republic of Vietnam" for purposes of 38 
C.F.R. 
§ 101(29)(A), and this is consistent with the definition of 
service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii) (2006). VAOGCPREC 27-97 (July 23, 1997).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran's death certificate indicates that he died on 
August [redacted], 1992.  The immediate cause of death was stated as 
metastasized prostate cancer to the lung.  Other significant 
conditions noted on the death certificate were squamous cell 
cancer, right eye and COPD.  

At the time of his death in August 1992, service connection 
was in effect for a fracture of the right hand rated at 10 
percent disabling, a cyst of the left knee with degenerative 
arthritis rated at 10 percent disabling and hearing loss 
rated at 0 percent disabling.  The evidence does not reflect, 
nor does the appellant allege that these service connected 
disorders caused, contributed or otherwise accelerated the 
veteran's death or that they were in any way related to the 
development of his prostate cancer.  

The appellant alleges that the veteran was exposed to Agent 
Orange in service.  Although she did not think he ever served 
in Vietnam, she contends that he was exposed to Agent Orange 
while working on aircraft that had been used to spray the 
defoliant in Vietnam.  

Service medical records do not reflect that the veteran ever 
had symptoms related to prostate cancer during his service.  
These records and examinations were silent for any 
genitourinary complaints.  Repeatedly his prostate was shown 
to be normal on a periodic examination dated in March 1960 
and on retirement examinations dated in April 1965 and 
February 1966.  The service medical records are silent as to 
whether he was exposed to Agent Orange.

The veteran's service personnel records likewise do not 
indicate whether the veteran was exposed to Agent Orange.  
They do reflect that he did not serve in Vietnam.  His 
military occupational specialty throughout his military 
career was in metalworking.  This was shown to involve 
metalwork on aircraft and aircraft parts.  According to a 
citation that accompanied an award of the Air Force 
Commendation Medal, between October 1959 and May 1966 he was 
in charge of the fabrication branch of the 43rd Field 
Maintenance Squadron, 43rd Bombardment Wing, in Carawell Air 
Force Base in Texas and Little Rock Air Force Base in 
Arkansas.  Thus the portion of his service during the Vietnam 
War period is shown to have been stateside.  Although he is 
shown to have performed metal work on airplanes and airplane 
parts, there is nothing in these records to suggest that the 
planes he worked on were contaminated with Agent Orange.  

VA records from the 1980's failed to reveal any evidence of 
prostate symptomatology, but instead focused on cardiac 
complaints, weight problems and hypothyroidism.  A June 1987 
routine prostate check revealed no symptoms of presentation 
and rectal tone and prostate were normal.  The impression was 
benign prostate hypertrophy, mild, asymptomatic.  He was to 
return for recheck in 6 month intervals.  Prostate problems 
were not shown until a July 1991 record revealed an 
indistinct hard nodule found in the prostate, not previously 
present, for which a biopsy was needed.  A January 1992 
treatment note revealed the veteran to have been found to 
have prostate cancer and a total prostatectomy in September 
1991.  Regarding other medical problems cited on the death 
certificate, COPD was first shown in May 1992 and a July 1992 
pulmonary function test also showed mild obstructive lung 
disease.  The available records did not actually reveal the 
progression of the prostate cancer to include the 
metastasized to the lungs.  The last relevant record prior to 
the veteran's death was a July 1992 report which noted the 
veteran to have had a recent workup of lung function, 
computed tomography (CT) and biopsy.  He was to have a 
follow-up appointment for results of everything next week.  
He was initially seen with some symptoms of upper respiratory 
infection which resolved completely.  

Based on review of this evidence, the Board finds that 
service connection is not warranted for the cause of the 
veteran's death.  Nothing in the available records suggests 
that the veteran's prostate cancer, shown in the death 
certificate to have metastasized to his lungs and resulted in 
his death, was directly related to service.  Nor is there any 
evidence that he was exposed to Agent Orange in the service, 
other than the appellant's uncorroborated contentions of such 
exposure.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection for the cause of 
the veteran's death must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


